Exhibit 99.2 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, par value $0.01, of Myrexis, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 11, 2013 XSTELOS HOLDINGS, INC. By: /s/ Jonathan M. Couchman Jonathan M. Couchman Chief Executive Officer XSTELOS CORP. By: /s/ Jonathan M. Couchman Jonathan M. Couchman Chief Executive Officer
